901DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 24, 33-34, 38, and 42-46 are pending.  Claims 24, 34, 42-43 were amended in the Reply filed 4/07/2022.  Claims 25, 29-30, 35-37, and 39-41 were canceled in the Reply filed 6/15/2020.  Accordingly, claims 24, 33-34, 38, and 42-46 are presently considered.

Election/Restrictions
Applicant’s election of the species of A-111 (i.e., instant SEQ ID NO: 13), wherein SEQ ID NO: 13 comprises the amino acid substitution D732N relative to SEQ ID NO: 1, in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Following an extensive search and examination, the elected species was previously deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), the claims have been rejected in view of the originally elected species of SEQ ID NO: 13, but not extended to non-elected species at this time.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time; however, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 24, 33-34, 38, and 42-46 are presently considered are presently examined.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/714,671 (filed 10/16/2012) and Application No. 61/811,611 (filed 4/12/2013), each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
The following review of the priority documents includes the originally elected species, but has not been extended to all claimed embodiments at this time.
Lack of Express Support
Claim 24 is representative of the pending claim scope.
Claims 24 recites limitations, chemical genera, and compounds that are not literally supported by App’671 or App’611.  
With respect to App’671 or App’611, instant claim 24 does not literally appear in either document. More specifically, at least the elected species comprising D732N is not literally supported by either priority document.
Accordingly, App’671, App’611, or DIV’796 do not provide literal support for the pending claims.
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous with the terminology used in a provisional application.  Specifically, MPEP § 2163.05(I)(B) identifies that a broadening claim reciting a genus may satisfy the written description requirement through sufficient description of a representative number of species.  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
Here, claims 24 recites limitations, chemical genera, and compounds that are not implicitly or inherently supported by either App’671 or App’611.  Specifically, instant claim 24 is not inherently or implicitly supported by either document. More specifically, at least the elected species comprising D732N are not even identified or referenced in either priority document.
Accordingly, the provisional does not provide inherent or implicit support commensurate in scope with the pending claims.
Conclusion
Accordingly, priority to Application No. 61/714,671 (filed 10/16/2012) and Application No. 61/811,611 (filed 4/12/2013) is denied for claim 24 and its dependents, which have been accorded a priority date of 10/16/2013, which corresponds to the filing date of US Application No. 14/055,796 (filed 10/16/2013).
Response to Argument Regarding Denial of Priority
Applicant acknowledges the denial of priority in the Reply filed 4/07/2022 at page 7 (see, e.g., Reply filed 4/07/2022 at 7 at § Denial of Priority), but fails to dispute the Examiner’s position.  Accordingly, the Denial of priority is maintained. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 24 is representative of the pending claim scope and recites:
24. (Currently amended) An isolated DNA polymerase comprising a polypeptide sequence having at least 95% sequence identity to positions 279 through 832 of SEQ ID NO: 1, and further comprising [[an]] the amino acid substitution  
 D732N;


wherein  the D732N amino acid substitution is  relative to SEQ ID NO: 1, and wherein the isolated polypeptide has DNA polymerase activity in the presence of an inhibitory substance in an amount sufficient to cause a wild-type Taq polymerase comprising SEO ID NO: 1 to fail to amplify a target nucleic acid in a polymerase chain reaction (PCR), and wherein the inhibitor comprises one or more of chocolate, plant material, blood, a blood fraction, or humic acid.

Applicable claim interpretations are discussed below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.
SEQ ID NO: 1 has the sequence 
MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGDAVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADDVLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWADYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLKLSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWPPPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLALREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRLEGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGHPFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTKLKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIAEEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRRAAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYVETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARMLLQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE
The originally elected species of SEQ ID NO: 13 (A-111) has the sequence
MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGDAVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADDVLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWADYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLKLSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWPPPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLALREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRLEGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGHPFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTKLKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIAEEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRRAAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYVETLFGRRRYVPNLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARMLLQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE
Accordingly, SEQ ID NO: 13 shares 831/832 amino acids within instant SEQ ID NO:1 (99.8798% identity), wherein instant SEQ ID NO: 1 is full-length DNA polymerase [Thermus aquaticus] (GenBank: AAA27507.1).
	Amended claim 24 has been amended to incorporate language previously considered and examined at previous claims 40 and 41 as filed 10/13/2021, namely claim 24 now recites the phrase
.....wherein the isolated polypeptide has DNA polymerase activity in the presence of an inhibitory substance in an amount sufficient to cause a wild-type Taq polymerase comprising SEO ID NO: 1 to fail to amplify a target nucleic acid in a polymerase chain reaction (PCR), and wherein the inhibitor comprises one or more of chocolate, plant material, blood, a blood fraction, or humic acid.
The phrase has been interpreted as previously explained on record.  Namely, the “wherein” clauses do not correspond to a specific structure/function teaching of record, and therefore the newly added “wherein” clauses are reasonably understood to be a recitation of an intended or expected result fully satisfied by all polymerases that fall within the structurally complete genus of polymerases set forth in the body of claim 24 (see, e.g., MPEP § 2111.04(I)).  Specifically, the “wherein” clauses are deemed fully satisfied by all prior art polymerases that
...compris[e] a polypeptide sequence having at least 95% sequence identity to positions 279 through 832 of SEQ ID NO: 1, and further comprising the amino acid substitution D732N; wherein the D732N amino acid substitution is relative to SEQ ID NO: 1...
This interpretation is reasonable because claim 24 recites a structurally complete genus of polymerases in the body of the claim and the “wherein” clauses fail to correspond to any structure/function limitation set forth on record, which would meaningfully and materially permit an artisan to unambiguously determine a smaller subset of polymerases from among the vast an highly varied genus of polypeptide sequences claimed (i.e., 95% identity over 553 residues permits about 2027 claimed subgenera, which is >1.34e+35; from among these >1.34e+35 subgenera, these subgenera may be further modified arbitrarily at positions 1-278 and positions beyond 832, meaning that the claims encompass an infinite number of species).  Here, from among the  >1.34e+35 subgenera, one of ordinary skill in the art would not be able to predict, a priori, which compounds were included or excluded from the claim scope (e.g., is a subgenus comprising 96% sequence identity and multiple cysteine substitutions satisfy the claim or not?  is a subgenus comprising about 95% identity and numerous proline substitutions included or excluded if such language amounts to a functional limitation?).  Rather, upon review of the record, a single example within the claimed genus (e.g., SEQ ID NO: 13) was identified on record; zero examples of permissible and non-permissible variation based upon structures having a D732N mutation as well as other additional mutations was disclosed or discussed with specificity on record.  Accordingly, such language is not reasonably deemed a functional limitation corresponding to any recognizable structure/function relationship set forth in the originally filed disclosure.  Rather, such language appears to merely reflect an intended result presumably satisfied by the entire genus of polymerases that 
...compris[e] a polypeptide sequence having at least 95% sequence identity to positions 279 through 832 of SEQ ID NO: 1, and further comprising the amino acid substitution D732N; wherein the D732N amino acid substitution is relative to SEQ ID NO: 1...
If Applicant disputes this interpretation and contends that the “wherein” clause is a functional limitation, Applicant should (i) explicitly identify what exact species from among the >>1.34e+35 encompassed by instant claim within the scope of instant claim 24 are included or excluded by the purported functional limitation, and (ii) fully identify a supporting disclosure teaching the purported structure/function relationship in the originally filed disclosure.
	Additional claim interpretations are set forth below.
Response to Arguments Regarding Claim Interpretation
	In the Reply filed 4/07/2022, it is the Examiner’s understanding that Applicant is attempting to allege that the “wherein” clauses incorporated into instant claim 24 should be interpreted as a functional limitation per MPEP § 2173 rather than an intended result per MPEP § 2111.04(I), based upon the disclosure of Table 1 in the originally filed disclosure (see, e.g., Reply filed 4/07/2022 at 7-8 at § Claim Interpretation).  This is not persuasive because Table 1 in the originally filed disclosure discloses exactly one species within the scope of instant claim 24, namely the originally elected species of SEQ ID NO: 13.  Accordingly, Table 1 fails to address even rudimentary structure/function relationships.  As noted above, amended claim 24 ostensibly encompasses all proteins having 95% identity over the 553 residues recited, which encompasses about 2027 claimed subgenera, which is >1.34e+35; from among these >1.34e+35 subgenera.  Zero disclosures on record teach or suggest any way for an artisan to reasonably identify or distinguish, a priori and without infringement, to identify which structures would be included or excluded by the alleged functional limitation.  In the absence of such guidance, the “wherein” clause is not reasonably interpreted as a functional limitation. 
	Even assuming arguendo that such language constituted a “functional limitation” reasonably excluding some portion of the >>2027 claimed subgenera, the claim would be rejected under 35 USC § 112(a) for lack of written description.  In brief, at best the disclosure supports possession of a screening method capable of identifying a subgenus of products; however, possession of a method is not equivalent to a description sufficient to evidence possession of all possible products identifiable by the screening method.  For example, even assuming arguendo that such language amounted to a functional limitation, the Courts have stated that “the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)), and here, zero evidence of record distinguishes the claimed compounds in view of the compounds disclosed by US 2013/0040365 A1 as set forth below.  Accordingly, no evidence of record supports the interpretation of the “wherein” phrases at amended claim 24 as functional limitations.  Therefore, the phrase has been interpreted as a “wherein” clause as described at MPEP § 2111.04(I) (noting that “[c]laim scope is not limited by claim language that . . . does not limit a claim to a particular structure”).  Accordingly, in view of the record, the Examiner’s position is that the “wherein” clauses encompass all is >1.34e+35 subgenera of the prior art.
If Applicant disputes this interpretation and contends that the “wherein” clause is a functional limitation, Applicant should (i) explicitly identify what exact species from among the >>1.34e+35 encompassed by instant claim within the scope of instant claim 24 are included or excluded by the purported functional limitation, and (ii) fully identify a supporting disclosure teaching the purported structure/function relationship in the originally filed disclosure.


Maintained or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 33-34, and 38 are rejected under 35 U.S.C. 102(a)1/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection(s).  Additional claim interpretations are set forth below. The elected species of instant SEQ ID NO: 13 is understood to fully satisfy all limitations of the pending claims.
102/103 Rejection: The MPEP and applicable case law guidance identifies that if there is a concern regarding whether or not a claimed invention is disclosed with “sufficient specificity”, a combined rejection under 35 USC 102 and 103 is permitted.  Here, there may exist a question of whether or not a claimed invention could “at once be envisaged” or not from the disclosure of the prior art, and therefore a combined rejection under 35 USC 102 and 103 has been placed on record, which establishes that the invention is either anticipated or in the alternative, obvious.
Regarding claims 24, 33-34, and 38, US’365 teaches DNA polymerases “having enhanced catalytic properties compared to a reference polymerase” (see, e.g., US’365 at title, abs). US’365 explicitly teach and claim a narrow subgenus pertaining to DNA polymerases comprising “a mutation” that is “relative to SEQ ID NO: 15 selected from a D732 mutation” (see, e.g., US’365 at ¶[0053]; see also id. at claim 12 and 12(e)). Critically, SEQ ID NO: 15 of US’365 and instant SEQ ID NO: 1 are identical (compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length).  The genus identified by US’365 (see, e.g., US’365 at ¶[0053]) was further exemplified at Example 13 (see, e.g., US’365 at ¶¶[0462]-[0465]), wherein an embodiment comprising a single mutation at D732 relative to SEQ ID NO: 15 of US’365 was reduced to practice and shown to have desirable properties (see id.; compare SEQ ID NO: 15 of US’365 with SEQ ID NO: 24 of US’365, showing a single D732R mutation relative to SEQ ID NO: 15).  In sum, the prior art unambiguously teaches the exact same base polymerase sequence as instantly recited1, and discloses a narrow subgenus wherein the same, exact base polymerase sequence is mutated at the same, exact position as presently claimed and mutated2.  Critically, an artisan would readily appreciate that only 19 possible mutants of SEQ ID NO: 15 having a mutation at D732 exist. 
The prior art differs from the claimed invention as follows: Although US365 directs artisans to mutants of SEQ ID NO: 15 comprising a single mutation at the D732 position, US’365 does not literally disclose the term “D732N”.
Regarding anticipation
Per MPEP § 2131.02(III), a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure (see, e.g., MPEP § 2131.02(III)). Specifically,  
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)...
The court has previously provided guidance that such a narrow genus may anticipate species previously (see, e.g., Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), identifying that a genus effectively teaching 15 combinations anticipated a claim to one of the combinations although not reduced to practice; see also In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), identifying that a genus with one variable capable of being any low alkyl radical anticipated a claim to a species within the genus; see also In re Petering, 301 F.2d 676, 681(CCPA 1962), identifying that the disclosure of an infinitely large chemical genus combined with guidance regarding preferred substituents leading to a more limited generic class consisting of 20 compounds, resulted in a finding that the reference described “each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name”, which resulted in the disclosure being held to anticipate 1 of these 20 compounds since the reference “described” all such compounds).  
Here, the same, exact base sequence was taught in the prior art (as SEQ ID NO: 15), wherein the base sequence was identified as containing a single mutation at the same, exact position of D732, and wherein an example reduced to practice clearly directed artisans to sequences comprising a single mutation at D732 relative to SEQ ID NO: 15 (see discussion above, Footnotes 1-2).  Accordingly the possibilities were limited and clearly delineated, wherein an artisan would at once envisage from such disclosure the genus of 19 mutants of SEQ ID NO: 15, which would comprise SEQ ID NO: 15 with one of the following mutations: D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V.  
	Here, like In re Petering, the prior art of US’365 directs artisans to a limited generic class consisting of only 19 compounds having a single D732 mutation relative to SEQ ID NO: 15, and therefore each of these 19 compounds have reasonably been disclosed fully as if they had been individually written out by the prior art inventors.  Therefore, instant claims 24, 33-34, and 38 are rejected as anticipated in view of the US’365 disclosure, because one of ordinary skill in the art would have “at once envisaged” the prior art embodiment of SEQ ID NO: 15 having the single mutation of D732N.
Regarding obviousness
As noted above, US’365 unambiguously teaches and claims the exact same base polymerase sequence as instantly recited3, and discloses a narrow subgenus wherein the same, exact base polymerase sequence is mutated at the same, exact position as presently claimed and mutated4.  Critically, an artisan would readily appreciate that only 19 possible mutants of SEQ ID NO: 15 having a mutation at D732 exist, namely D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V mutants (see discussion above, Footnotes 1-2).
US’365 provides additional guidance directing an artisan to an even narrower subgenus.  Notably, US’365 explicitly informs artisans that the D732R variant was reduced to practice and exhibited desirable properties relative to unmodified polymerases (see, e.g., US’365 at ¶¶[0462]-[0465], compare SEQ ID NO: 15 of US’365 with SEQ ID NO: 24 of US’365, showing a single D732R mutation relative to SEQ ID NO: 15).  Accordingly, an artisan would reasonably expect and predict that D732 mutants substituted with conservative substitutions for arginine (R) would exhibit the same or highly similar properties as the D732R variant reduced to practice see, e.g., US’365 at ¶¶[0462]-[0465]). This is pertinent because US’365 reasonably informs artisans that arginine may be conservatively substituted with lysine, histidine, aspartate, glutamate, or glutamine (see, e.g., US’365 at ¶[0078]).  An artisan would not make a D732D mutation (Aspartate), and therefore in view of US’365 an artisan would readily appreciate that the possible conservative substitutions available for arginine relative to a D732R mutation would be lysine, histidine, asparagine, glutamate, or glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, from the narrower genus of conservative variants of the D732R mutant (see, e.g., US’365 at ¶¶[0462]-[0465]) an artisan would be directed to the narrow subgenus of D732K, D732H, D732N, D732E, and D732Q mutants, which would each be expected and predicted to provide similar activity as shown for the D732R mutant because such mutants differ by a conservative substitution at the D732 position. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed product is the simple substitution of D732 for one of nineteen finite possible amino acids, according to known methods of substituting D732 of SEQ ID NO: 15 as taught by US’365, to predictably result in a narrow genus of D732 mutants of SEQ ID NO: 15, including a D732N mutant (see, e.g., MPEP § 2143(I)(B)). Second, the claimed invention is obvious to try, because it amounts to a selection from a finite number (19) of identified, predictable solution of D732 mutants of SEQ ID NO: 15 as taught and claimed by US’365, which would each have a reasonable expectation of successfully acting as a DNA polymerase with enhanced properties (see, e.g., MPEP § 2143(I)(E)).  Third, the claimed invention is an obvious to try simple substitution of a conservative variant of arginine in the D732R mutant of SEQ ID NO: 15 exemplified by US’365, because it amounts to a selection from a finite number (5) of identified, predictable conservative substitutions of arginine, wherein such conservative variants (e.g., D732K, D732H, D732N, D732E, and D732Q) would each be predicted and expected to exhibit the same (or highly similar) desirable properties exhibited by D732R, and would therefore also be obvious to try (see, e.g., MPEP § 2143(I)(B), (E), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants.  Furthermore, it is well-within the ordinary skill in the art to make and use an explicitly disclosed DNA polymerase mutant with the expectation that it will successfully have the properties described and disclosed by the prior art.
Accordingly, claims 24, 33-34, and 38 are rejected as anticipated and/or obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011) as applied to claims 24, 33-34, and 38 above.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those disclosures are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
The teachings of US’365 as applied to instant claims 24, 33-34, and 38 has been set forth above, and that disclosure regarding anticipation and/or obviousness is incorporated herein. 
The prior art of US’365 differs from instant claims 42 and 44-46 as follows: US’365 does not explicitly reduce to practice methods utilizing a D732N mutant of SEQ ID NO: 15 of US’365.
However, as noted in the preceding rejection above, the product of a D732N mutant of SEQ ID NO: 15 of US’365 is anticipated and/or obvious.  Accordingly, an artisan would readily appreciate that the disclosure of US’365 was applicable to all disclosed polymerases therein, including all D732 mutants of SEQ ID NO: 15, which includes the D732N mutant.  Regarding claims 42 and general PCR methods, it is well-within the ordinary skill in the art to utilize a polymerase for its intended and expected purpose.  US’365 identifies that the disclosed polymerases may be utilized in PCR, including RT-PCR and qPCR (i.e., real time quantitative PCR) (see, e.g., US’365 at ¶[0380]).  US’365 further identifies that such methods routinely include primer DNA, target DNA, buffers, DNA polymerases (see, e.g., US’365 at ¶¶[00369]-[0370], [0378]-[0380]), dyes (see, e.g., US’365 at ¶¶[0397], [0404]), and the general step of amplifying the target DNA (see, e.g., US’365 at abs, ¶¶[0003], [0025], [0030], [0102], [0106], [0107], [0379]-[0380]).  Regarding claims 45-46, US’365 teaches and discloses kits (see, e.g., US’365 at abs, ¶¶[0003], [0100], [0108]-[0109], [0349], [0370], [0378]-[0380]), and nucleic acids encoding the disclosed DNA polymerases (see, e.g., US’365 at ¶¶[0303], [0336], [0338], [0413], [0462]-[0465]), and an artisan would readily appreciate how to make and use such kits encoding recombinant expression constructs encoding such modified polymerases (see, e.g., US’365 at ¶¶[0303], [0338], [0413]).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the simple substitution of D732 DNA polymerases mutants, such as D732N, as taught by US’365, into the known techniques and methodologies disclosed by US’365 (e.g., known methods of using recombinant expression constructs encoding a polymerase of interest to predictably produce polymerase; known methods of PCR/qPCR methodologies to predictably amplify DNA), to obtain predictable results (e.g., the typical results expected by such methods, wherein the polymerases have the additional desirable properties disclosed by US’365) (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, per MPEP § 2144.07, the selection of a prior art polymerase for use in polymerase-related methods and applications is prima facie obvious because the selection of a known material based on its suitability for its intended purpose is obvious (see, e.g., MPEP § 2144.07).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants for use in all disclosed applications and kits, and in methods requiring recombinant expression of the polymerase from expression constructs.  Furthermore, it is well-within the ordinary skill in the art to make and use an explicitly disclosed DNA polymerase mutants via known methods of recombinant expression, and to utilize such polymerases in routine PCR methods requiring a polymerase (see, e.g., MPEP § 2144.07) with the expectation that it will successfully have the properties described and disclosed by the prior art.
Accordingly, claims 42 and 45-46 are rejected as obvious.


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011) as applied to claims 24, 33-34, 38, 42, and 45-46 above, further in view of Kermekchiev et al. (Mutants of Taq DNA polymerase resistant to PCR inhibitors allow DNA amplification from whole blood and crude soil samples, Nucleic Acids Research, vol. 37(5):e40, 1-14 (2009); hereafter “Kermekchiev”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejections above, and those disclosures are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
The teachings of US’365 as applied to instant claims 24, 33-34, 38, 42, and 45-46 have been set forth above, and that disclosure regarding anticipation and/or obviousness is incorporated herein. 
The prior art of US’365 differs from instant claim 43 as follows: US’365 does not explicitly reduce to practice PCR methods comprising an inhibitory substance as identified at claim 43.
Kermekchiev identifies that an art-recognized problem in the PCR arts is that “[p]otent inhibitors in blood and soil samples can cause false negative results from PCR-based clinical and forensic tests” (see, e.g., Kermekchiev at abs) because such PCR inhibitors “can predominantly reduce the DNA extension speed” of Wild-type Taq polymerase (see, e.g., Kermekchiev at abs, 1 at col I-II at § Introduction).  Kermekchiev identifies an art-recognized solution for this art-recognized problem, namely Kermekchiev identifies that one solution is to “screen[] for mutants of Taq polymerase that can overcome the PCR inhibition” (see, e.g,, Kermekchiev at 2 at col I at 1st partial ¶ to 2nd full ¶).  Accordingly, circa 2009, one of ordinary skill in the PCR arts would have been aware of the art-recognized problem, aware of how to screen and test for Taq Polymerase mutants that could overcome this problem (see, e.g., id. at 2 at col II to 3 at col I at § Blood samples and § PCR Amplification), and would be motivated to perform such screens to discover Taq Polymerase mutants capable of reliable DNA amplification in blood and soil samples.
	US’365 identifies that the disclosed mutants (including D732 mutants) would be reasonable expected to exhibit “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and that such modified polymerases could still “amplify and/or sequence a nucleic acid in the presence of a high ionic strength solution” relative to a reference polymerases (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, as noted in preceding rejections, US’365 teaches and discloses D732 mutants of DNA polymerase, and identifies that one such exemplified species exhibited superior results including a 14-fold decrease in rate of template dissociation relative to wild-type.  Furthermore, the specific mutation tested (e.g., D732R) contains arginine, which is identified as a conservative variant for lysine, histidine, asparagine, glutamate, and glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, from the narrower genus of conservative variants of the D732R mutant (see, e.g., US’365 at ¶¶[0462]-[0465]) an artisan would be directed to the narrow subgenus of D732K, D732H, D732N, D732E, and D732Q mutants, which would each be expected and predicted to provide similar activity as shown for the D732R mutant because such mutants differ by a conservative substitution at the D732 position (see, e.g., US’365 at ¶[0078], ¶¶[0452], [0462]-[0465], Fig. 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the simple substitution of D732 DNA polymerases mutants, such as D732N, as taught by US’365, into the known screening techniques used to identify mutants of Taq polymerase that can overcome the PCR inhibition as taught and disclosed by Kermekchiev, wherein such simple substitution would predictably and expectedly lead to the evaluation of whether or not D732 DNA polymerase mutants of US’365 could be utilized to perform PCR in blood and soil samples, and wherein such test would be reasonably expected to confirm that such D732 DNA polymerase mutants possessed increased processivity, read length, accuracy, and a substantial decrease in rate of template dissociation relative to wild-type DNA polymerase in such samples as suggested by the results of US’365 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, per MPEP § 2144.07, the selection of a prior art polymerase for use in polymerase-related methods and applications is prima facie obvious because the selection of a known material based on its suitability for its intended purpose is obvious, and here Kermekchiev identifies that the screening of mutants in blood and soil samples is routine (see, e.g., MPEP § 2144.07).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants for use in all disclosed applications and kits, and in methods requiring DNA polymerases, including the screening methods and forensic PCR samples discussed and disclosed by Kermekchiev. Furthermore, it is well-within the ordinary skill in the art to make and use explicitly disclosed D732 DNA polymerase mutants via known methods of recombinant expression, and to utilize such polymerases in prior art PCR methods requiring a polymerase (i.e., forensic or soil samples) or in polymerase screening methods (see, e.g., MPEP § 2144.07) with the expectation that it will successfully have the properties described and disclosed by the prior art, and that it would amplify DNA better relative to unmodified polymerase.
Accordingly, claim 43 is rejected as obvious.


Claims 24, 33, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,462,475 B2 (Kermekchiev et al.; Dec. 9, 2008) in view of Livingstone et al. (CABIOS, vol. 9(6):745-756 (1993); hereafter “CABIOS”), and US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, and are incorporated into the instant rejection.  Additional claim interpretations are discussed below. 
Regarding claims 24, 33, and 42-46, US’475 discloses and reduces to practice at least FL-12 (SEQ ID NO: 30), which is a Taq Polymerase comprising the following mutations: L609P, E626K, I707L, and E708L (see, e.g., US’475 at SEQ ID NO: 30, Table 1 at col 8).  The prior art Taq polymerase shares over 99% sequence identity with instant SEQ ID NO: 1 as shown in the sequence alignment below (Query is instant SEQ ID NO: 1).  The prior art discloses that FL-12 has improved properties relative to wild-type Taq polymerase, including enhanced blood-resistance, and is understood to be a preferred embodiment in view of the US’475 disclosure (see, e.g., US’475 at Table 1 at col 8, col 4 at 3-9 and 49-57, col 5 at lines 29-37, col 13 at lines 9-37, col 15 at lines 1-12, Example 2 starting at col 20 at line 35, Example 3 starting at col 21 at line 1, claims 1-12).  
    PNG
    media_image1.png
    667
    604
    media_image1.png
    Greyscale

Regarding claims 42-43, US’475 claims kits comprising SEQ ID NO: 30 for use in performing PCR assays (see, e.g., US'475 at claims 1 and 9-12, col 5 at lines 60-65, col 19 at lines 10-25) and identifies that SEQ ID NO: 30 is suitable for use in PCR assays comprising a target, primers, and a buffer (see, e.g., US'475 at Table 1 at col 8, Example 2 at col 20 at line 35 to line 67; see also id. at col 19 at line 65 to col 20 at line 7, identifying basic steps and reagents used in PCR reactions), wherein the PCR sample may contain whole blood (see, e.g., US’475 at claims 1-2 and 9-12).  Regarding claim 44, US’475 discloses that the mutant “enzymes were tested both in conventional and real-time PCR with SYBR green fluorescent detection” (see, e.g., US’475 at col 19 at lines 45-58), and therefore an artisan would reasonably infer and at once envisage the use of the disclosed mutant polymerases in real-time PCR with SYBR green as a dye.  Regarding claims 45-46, the nucleic acid encoding SEQ ID NO: 30 is explicitly identified as SEQ ID NO: 29 (see, e.g., US’475 at SEQ ID NO: 29, Table 1 at col 8, col. 17 at lines 19-25, col 12 at lines 35-67, discussing recombinant expression methods), and artisans would reasonably envisage nucleic acids encoding known polymerase sequences and how to use such nucleic acids to recombinantly produce proteins.
The disclosure of US’475 differs from the instantly claimed invention as follows:  US’475 does not explicitly reduce to practice conservatively substituted variants of SEQ ID NO: 30, wherein the variants comprise the additional conservative substitution of D732N as required by the pending claims (see, e.g., MPEP § 2144.08(II)(A)(1)-(2)).
However, US’475 discloses and claims variants of SEQ ID NO: 30 that share “at least 99%” sequence identity to SEQ ID NO: 30 (see, e.g., US’475 at col 17 at lines 19-30, claims 2-3 and 6-7).  Critically, claims 2-3 and 6-7 of US’475 encompass Taq Polymerase variants comprising mutations at L609P, E626K, I707L, and E708L (i.e., like the prior art of SEQ ID NO: 30 of US’475) and also comprise the scope of variants comprising a single additional mutation at D732N, because such variants each share “at least 99%” sequence identity to SEQ ID NO: 30 (see, e.g., US’475 at claims 2-3 and 6-7).  Notably, the instant claims fully encompass the narrow genus of Taq Polymerases encompassed by claims 2-3 and 6-7 of US’475 (compare US’475 at claims 2-3 and 6-7 with instant claims 1-2, 28, 31-32, showing over 99% sequence identity relative to instant SEQ ID NO: 1 and 2), because the prior art’s claimed embodiments satisfy the pending claims. Therefore, the instant claims read upon and fully encompass the scope of the issued patent of US’475 at claims 2-3 and 6-7.
Currently, no unexpected results relative to the closest prior art of record (i.e., SEQ ID NO: 30 of US’475 for purposes of results discussed in the originally filed disclosure and US’475) and commensurate in scope with the requirements of MPEP § 716.02 have been set forth on record.  This is relevant because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), and therefore an artisan would reasonably expect that all claimed embodiments satisfying claims 1-3 and 6-7 of US’475 would also predictably exhibit “blood resistant polymerase activity or blood resistant polymerase activity and faster elongating polymerase activity” exactly as claimed and disclosed at US’475.
Critically, relative to SEQ ID NO: 30 of the prior art the additional mutation recited in the pending claims (i.e., D732N) is a conservative substitutions, and therefore are only conservatively substituted variants of the prior art (see, e.g., CABIOS at Fig. 1(a)-1(b) on 747, Fig. 2 on 748) (see, e.g., MPEP § 2144.08(II)(A)(4)(c))5, which would not be expected to lead to a change in the prior art embodiment of SEQ ID NO: 30, or only a small change in the properties of SEQ ID NO: 30, absent clear evidence to the contrary.
Critically, US2013/0040365 A1 actually directs artisans to make D732 mutations with a reasonable expectation that such mutations would actually result in “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and tolerance to “high ionic strength solution[s]” (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, an artisan would be motivated to specifically modify the prior art sequence at the D732 position, which would predictably and expectedly produce an enhanced and improved polymerase relative to SEQ ID NO: 30 of US’475. Furthermore, the specific mutation tested in US’365 (e.g., D732R) contains arginine, which is positively identified as a conservative variant for lysine, histidine, asparagine, glutamate, and glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, and artisan would readily appreciate that such mutations represented conservative variants of R732, which would be expected to maintain the beneficial effects of R732 without abrogating the beneficial effects of other mutations present (see, e.g., US’365 at ¶¶[0462]-[0465]).
The Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” (see, e.g., KSR, 550 US at 415-16, 82 USPQ2d at 1395), and “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability” (see, e.g., KSR, 550 US at 417, 82 USPQ2d at 1396).  Here, the use of conservative substitutions is well-understood in the biological arts, and conservatively substituted variants would be predicted and expected to have the same or almost the same activity as the original protein without such conservative substitutions.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is obvious in view of the prior art because the claimed invention encompasses a prior art genus, and amounts to a conservatively substituted variant of the prior art of US’475, wherein SEQ ID NO: 30 of US’467, comprising mutations at L609P, E626K, I707L, and E708L, is further conservatively substituted at D732N to predictably and expectedly yield a conservatively substituted variant of the prior art embodiment, sharing over 99% sequence identity6, which would be reasonably expected to exhibit blood resistant polymerase activity and faster elongating polymerase activity exactly as taught by the prior art (see, e.g., MPEP § 2143(I)(B), noting that the invention is the simple substitution of one chemically similar amino acid for another, which would be expected to predictably yield either no change, or only a small change in the properties of the protein; see MPEP § 2144.09(I), noting that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, noting here the utilities are identical and the structures are over 99% identical).  Second, the claimed invention is the combination of the known beneficial mutations of L609P, E626K, I707L, and E708L in DNA polymerase as taught by US’467 and the known beneficial mutation at D732 as taught and disclosed by US’365, to predictably yield a finite number (19) of DNA polymerases containing five mutations (L609P, E626K, I707L, E708L, D732), which would each be predicted and expected to have either the same properties and applications as SEQ ID NO: 30 of US’467 or else enhanced properties relative to SEQ ID NO: 30 of US’467 (e.g., enhanced processivity, read length, accuracy, high salt tolerance, and/or decreased rate of template dissociation  as suggested by US’365) (see, e.g., MPEP § 2143(I)(A), (C), (E), (D), (F), and (G)). Furthermore, each prior art mutation would be expected to independently perform the same functionality when combined as it does separately. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Therefore an artisan would reasonably expect that all claimed embodiments satisfying claims 2-3 and 6-7 of issued US’475 would also predictably exhibit “blood resistant polymerase activity or blood resistant polymerase activity and faster elongating polymerase activity” exactly as claimed and disclosed at US’475.  Furthermore, it is well-within the ordinary skill in the art to make and use conservative variants of known sequences, or otherwise to modify a known sequence with an additional mutation at an additional position to predictably obtain known and expected benefits associated with such mutations.
Accordingly, claims 24, 33, and 42-46 are rejected as obvious.

Response to Arguments
Applicant's arguments filed 4/07/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejections maintained above at pages 8-19 of the Reply filed 4/07/2022.  Applicant repeats the same or similar arguments multiple times, and therefore the Examiner has addressed such repeated arguments jointly, as set forth below.  
As an initial matter, the Examiner’s previous response remains applicable and is therefore fully incorporated into the instant response.
It is the Examiner’s understanding that Applicant is alleging that US2013/0040365A1 does not anticipate the instant rejection because “classes of substituents set forth in various partions of US365 are [not] sufficiently limited or well delineated” (see, e.g., Reply filed 4/7/2022 at page 8 at 4th ¶ to 10 at 1st full ¶).  This is not persuasive because US’365 explicitly directs artisans to mutants of SEQ ID NO: 15 (identical to instant SEQ ID NO: 1), which comprise a D732 mutation (see, e.g., US’365 at ¶[0053]; see also id. at claim 12 and 12(e)).  For example, US’365 at ¶[0053] is silent regarding any of the mutations mentioned by the Applicant, but is limited to embodiments comprising “a D732 mutation”.

    PNG
    media_image2.png
    155
    418
    media_image2.png
    Greyscale

Accordingly, exact guidance and claims directing artisans to mutants of instant SEQ ID NO: 1 that require a D732 mutation is “sufficiently limited or well delineated”, and an artisan would at once envisage D732 mutants of SEQ ID NO: 15, namely mutants comprising D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V.  Applicant’s reliance upon a quote, taken out of context, from MPEP § 2131.02(III), is not persuasive.  Applicant is directed to MPEP § 2131.02(III), wherein In re Petering is discussed, and wherein the court determined that 
....the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims. 
	(see, e.g., MPEP § 2131.02(III), emphasis added).
Similarly, here an artisan would clearly appreciate that US’365 disclosed all 19 of the possible D732 mutants of SEQ ID NO: 15 in view of the disclosure (see, e.g., US’365 at ¶[0053]; see also id. at claim 12 and 12(e)) because the reference “sufficiently described ‘each of the various permutations [of D732] here involved as fully as if he had drawn each structural formula or had written each name’”.  Accordingly, like In re Petering, here the claimed compound was 1 of 19 compounds in the narrow genus of D732 mutants, and therefore US’365 described the claimed compound and therefore fairly anticipates the instantly claimed invention.  The fact that US’365 also described additional “sufficiently limited or well delineated” subgenera of mutants does not detract or alter the fact that the reference set forth the narrow genus of 19 different D732 mutants.  Accordingly, such arguments are not persuasive. 
It is the Examiner’s understanding that Applicant is alleging that US2013/0040365A1 does not anticipate the instant rejection because US’365 directs artisans to “152 different mutants” rather than 19 mutants of D732 (see, e.g., Reply filed 4/7/2022 at page 9 at 1st full ¶).  First, this is not persuasive for the reasons set forth in the preceding paragraph; namely Applicant fails to address, acknowledge, or dispute the explicit motivation and guidance directing artisans to exactly 19 subgenera of D732 mutants identified in US’365 at ¶[0053], or to the clear existence of SEQ ID NO: 15 at ¶[0053], which in combination would directly motivate artisans to exactly 19 species of D732 mutants of Taq polymerase (see Rejections above). Second, even assuming arguendo that “152” or “133” possible mutants were at issue (see, e.g., Reply filed 4/7/2022 at page 9 at 1st full ¶, 13 at 1st full ¶), this number is still sufficiently small in the art, that all mutants would be “at once envisaged” because it is routine to evaluate millions of mutants in the art (see, e.g., Kermekchiev et al., Nucleic Acids Research, vol. 37(5):e40 at 1-14 (2009); at 2-3, discussing site-directed mutagenesis and screening of an entire library of mutagenized taq variants circa 2009) (see also, Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1371, 103 U.S.P.Q.2d 1130, 1141, 2012 BL 154971, at *14 (Fed. Cir. 2012), noting that the dissent points out that the majority held that claims were properly anticipated by a disclosure of two lists “which can be combined in over a million possible combinations”).  Accordingly, such arguments are not persuasive for reasons set forth above, herein, and previously of record, which clearly identify that the prior art directs artisans to a genus of 19 taq mutants having mutations at position D732.
It is the Examiner’s understanding that Applicant is alleging that US2013/0040365A1 does not anticipate the instant rejection because US’365 does not teach the alleged functional limitations set forth at amended claim 24 (see, e.g., Reply filed 4/7/2022 at page 9 at last ¶; see also id. at 14-15 at bridging ¶).  First, it is the Examiner’s position that the newly added “wherein” clauses are not functional limitations for reasons set forth in the claim interpretation section. Zero evidence of a structure/function relationship commensurate in scope with the alleged functional language exists on record.  Zero explanation by Applicant had been placed on record explaining how such language includes or excludes any particular subset of the >>trillions of possible species encompassed by the structurally complete language in the body of claim 24.  Accordingly, in the absence of such evidence, the Examiner’s position is that such “wherein” clauses are properly interpreted under MPEP § 2111.04, which explains that “wherein” clauses  that “do[] not limit a claim to a particular structure” does not limit claim scope (see, e.g., MPEP § 2111.04(I)); accordingly, such “wherein” clauses are  fairly understood to merely identify desired and hoped for results achieved by all >>trillion compounds that satisfy the structurally complete limitations set forth in the body of claim 24.  Second, even assuming arguendo that such “wherein” clauses constituted a “functional limitation”, the rejection under 35 USC 102/103 would be maintained because the D732 taq mutants taught by US’365 share the exact structure presently claimed; per MPEP § 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties" (see, e.g., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) because “[a] chemical composition and its properties are inseparable”, which means “if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.  Here, the added “wherein” clauses do not unambiguously address or overcome the prior art, and zero structure/function teachings of record suggest that the prior art embodiments would not fall within the scope of amended claim 24.  Accordingly, it is the Examiner’s position, in the absence of evidence to the contrary, that amended claim 24 fully encompasses the prior art embodiments identified on record.  Per MPEP § 2112.01(I), “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see, e.g., In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)); and "[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (see, e.g., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), emphasis added).  Accordingly, it is the Examiner’s position that US’365 discloses the embodiments of SEQ ID NO: 15 having a D732N mutation and “sufficiently described ‘each of the various permutations [of D732] here involved as fully as if he had drawn each structural formula or had written each name’”, and therefore the burden is on the Applicant to show that such compound fails to satisfy the “wherein” clauses at amended claim 24.  So far, Applicant has not shown that SEQ ID NO: 15 of US’365 with a D732N mutations would not satisfy the instant claims. 
It is the Examiner’s understanding that Applicant repeatedly asserts and suggests that conservative substitutions do not provide a reasonable expectation of success (see, e.g., Reply filed 4/7/2022 at page 10  at 2nd ¶ to 11, 15-16 at bridging ¶, 17 at 1st full ¶, 18 at 1st full ¶, 18-19 at bridging ¶).  It is the Examiner’s understanding that Applicant’s position is multi-faceted and relied upon suggestions of inoperability, skepticism of experts, “teaching away”, and allegations of lack of predictability (see id).  All such arguments have been fully considered but not found persuasive:  
First, Examiner notes that the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants and all five conservatively substituted variants of SEQ ID NO: 15 with a D732R mutation (i.e., the narrow subgenus of D732K, D732H, D732N, D732E, and D732Q mutants).  If Applicant disagrees, then the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I)) by submitting objective evidence in the form of a Declaration (see, e.g., MPEP § 716.07).  Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Here, zero objective evidence pertaining to D732 mutants or D732R conservative substitutions has been placed on record.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Notable, “efficacy is not a requirement” for enablement (id).  
Second, a showing of prima facie obviousness does not require “absolute predictability” bur instead only requires “at least some degree of predictability” (see, e.g., MPEP § 2143.02(I)-(II)).  Accordingly, speculation regarding predictability of conservative substitutions is not persuasive absent objective supporting evidence, because the prior art clearly and unambiguously claims such embodiments (see, e.g., US’365 at claim 12), describes such embodiments (see, e.g., US’365 at ¶[0053]), and is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)), and here Applicant has failed to establish the lack of “at least some degree of predictability”.  
Third, it is the Examiner’s understanding Applicant is attempting to place an opinion on record suggesting the findings of record regarding conservative substitutions would be met with skepticism of experts (see, e.g., Reply filed 4/7/2022 at page 10  at 2nd ¶ to 11, 15-16 at bridging ¶, 17 at 1st full ¶, 18 at 1st full ¶, 18-19 at bridging ¶).  MPEP § 716.01(a) states that objective evidence supporting skepticism of experts will be fully considered; however, MPEP § 716.01(c) states that objective evidence must be supported by actual proof, and states that arguments of counsel cannot take the place of evidence in the record.  In the instant case, no objective evidence supporting a conclusion of any skepticism by experts has actually been placed on record.  Accordingly, in the absence of any objective, supporting evidence, Applicant’s statements are understood to be unsupported conjecture and unsupported arguments of counsel.  Critically, the concept of conservative substitutions is well-known and routine in the biological arts and even recognized by the MPEP (see, e.g., MPEP § 2144.08(II)(A)(4)(c), noting that a conservative substitution is "the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.").  Accordingly, the suggestion that not even “at least some degree of predictability” exists for usage of conservative substitutions is not credible, especially in view of the prior art’s direct disclosure and explanations of conservative substitutions within the scope of their own disclosure (see, e.g., US’365 at ¶¶[0077]-[0078]). 
Fourth, it is the Examiner’s understanding that Applicant is alleging that US’365 “teaches away” from the use of conservative substitutions because US’365 shows that some conservative substitutions lead to desirable properties at the exact locations identified and claimed by US’365 (see, e.g., Reply filed 4/7/2022 at page 11, alleging such conservative substitutions are “non-functionally interchangeable”; see also id. at 15-16 at bridging ¶, 18-19 at bridging ¶).  This is not dispositive of non-obviousness because the prior art is applicable for all that it discloses (see, e.g., MPEP § 2123(I)), including nonpreferred and alternative embodiments see, e.g., MPEP § 2123(II)), and here the prior art clearly directs artisans to the genus of Taq polymerases comprising a mutation at D732, and also to the subgenus of polymerases comprising a conservative substitution of D732R (see, e.g., US’365 at claim 12, ¶¶[0053], [0078]).  Therefore, to the extent such arguments amount to allegation of a “teaching away”, such arguments are not persuasive because the prior art does not criticize, discredit, or otherwise discourage the solution claimed or the solution taught and claimed by US’365.
Fifth, it is the Examiner’s understanding that Applicant is alleging that conservative substitutions at other positions of Taq polymerase lead to unexpected results (see, e.g., Reply filed 4/07/2022 at 13-16, footnotes).  This is neither disputed nor dispositive of obviousness.  Unexpected results are “unexpected” and are well-recognized grounds for overcoming prima facie obviousness (see, e.g., MPEP § 716.02).  However, the mere existence of selected “unexpected” results in a mature field such as Taq polymerase mutants do not overturn well-established concepts and generalizations known in the art, including the existence and general predictability of conservative substitutions (see, e.g., US’365 at ¶[0078]; see also CABIOS at figures, passim).  Such evidence fails to establish inoperability of the prior art (see, e.g., MPEP § 2121(I)) or the lack of “at least some degree of predictability” (see, e.g., MPEP § 2143.02(I)-(II)).
Sixth, it is the Examiner’s understanding that Applicant is again alleging that a D to N substitution is not regarded as a conservative substitution (see, e.g., Reply filed 10/13/2021 at 10 at final ¶; see Reply filed 4/07/2022 at 18-19 at bridging ¶).  This is scientifically incorrect as previously noted on record (see, e.g., previous action at Response to Arguments section; see also US’365 at ¶[0078], which literally states “...In other embodiments, conservative substitutions for asparagine include: arginine, lysine, aspartate, glutamate, and glutamine”). In addition, CABIOS literally identifies at Figure 1(a) and Figure 1(b) that asparagine (N), arginine (R), and aspartate (D) are conservative substitution because they share overlapping physicochemical properties, namely they are all at least polar (see, e.g., CABIOS at Fig. 1(a), (b), see circles at Fig. 1(a) encompassing both D, R, and N, see black dots shared by both D, R, and N at Fig. 1(b)).  Previously Examiner directed Applicant to eleven separate documents regarding conservative substitutions, and Applicant does not specifically dispute any of the statements in those evidentiary references (see Response to Arguments set forth in the previous action), including US 5,408,038 (Apr. 18, 1995; cited in previous action) which identifies that “a polar residue such as ....aspartic acid, . . ., asparagine, and the like, can be conservatively substituted for another member of this group” (see, e.g., US’038 at col 19 at line 65 to col 20 at line 12).  Accordingly, arguments alleging or based upon the incorrect assumption that D, R, and N are not art-recognized conservative substitutions or otherwise that a reasonable artisan would not interpret the disclosure of US’365 at ¶[0078] as identifying that D, R, and N are conservative substitutions for each other, are not persuasive. 
Seventh, it is the Examiner’s understanding that Applicant is alleging that R and N are not conservative substitutions for each other because the disclosure of US’365 at ¶[0078] amounts to a unidirectional disclosure only addressing and permitting a mutation from N to R, but not R to N (see, e.g., Reply filed 4/22/2022 at 18 at bridging ¶).  This is not a reasonable interpretation but one of ordinary skill in the art would readily appreciate that an N to N mutation or R to R mutation would be “silent” and therefore fully conserves function; therefore the idea that an N to R “conservative” mutation could be made, but not a complementary R to N mutation appears to be an argument of counsel unsupported by objective evidence.   Here, the disclosure of US’365 at ¶[0078] would be interpreted by one of ordinary skill in the art (see, e.g., MPEP § 2141.03(I)-(III)), who would “of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art” (id).  Here, the disclosure of ¶[0078] of US’365 would be readily understood to build upon and be based upon common knowledge in the art regarding conservative substitutions as represented by CABIOS, US 5,408,038 (Apr. 18, 1995; cited in previous action) which identifies that “a polar residue such as ....aspartic acid, . . ., asparagine, and the like, can be conservatively substituted for another member of this group” (see, e.g., US’038 at col 19 at line 65 to col 20 at line 12), and Betts et al. (Chapter 14: Amino Acid Properties and Consequences of Substitutions, Bioinformatics for Geneticists, Edited by M. Barnes et al., John Wiley & Sons, Ltd., ISBN: 0-470-84393-4 (published 2003); hereafter “Betts”; cited in previous action; at Fig. 14.3 at 297, §14.4.2 on 299, § 14.5.10.1 on 303, §14.5.12.1 at page 305, § 14.5.14.1 at page 306, noting that D, N, and R are polar amino acids and may be substituted with polar amino acids).  Accordingly, arguments premised upon an unreasonable reading of US’365 at ¶[0078] that does not reflect the ordinary level of skill in the art is not persuasive. 
Accordingly, all arguments regarding conservative substitutions (see, e.g., Reply filed 4/7/2022 at page 10  at 2nd ¶ to 11, 15-16 at bridging ¶, 17 at 1st full ¶, 18 at 1st full ¶, 18-19 at bridging ¶), pertaining to lack of reasonable expectation of success, inoperability, skepticism of experts, “teaching away”, level of skill in the art, and allegations of lack of predictability (see id) have been fully considered but not found persuasive.  The record shows that N, D, and R are conservative substitutions of one another and that US’635 clearly identifies such substitutions are permissible (see, e.g., US’365 at ¶[0078]), US’635 directs artisans to 19 species/subgenera of Taq possessing a D732 mutation, and reasonably directs artisans to conservative substitutions of D732R, with a reasonable expectation that such substitutions would yield predictable results, namely “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and tolerance to “high ionic strength solution[s]” (see, e.g., US’365 at ¶[0102]; see also US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results, and exhibited “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase”).  Accordingly, such arguments disputing the concept and disclosure of “conservative substitutions” is not persuasive. 
	It is the Examiner’s understanding that Applicant is alleging that the Examiner has relied upon a “lead compound analysis” but failed to establish a proper showing for a lead compound analysis (see, e.g., Reply filed 4/7/2022 at page 14 at 1st full ¶)  First, the Examiner has not explicitly relied upon a lead compound analysis to establish obviousness (see, e.g., MPEP § 2143(I)(B), noting that a lead compound analysis is a single subtype of simple substitution).  Second, even assuming arguendo that Examiner relied upon a lead compound analysis, the D732R mutant provided superior best results, and exhibited “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see also US’365 at ¶¶[0452], [0463], Fig. 12), and therefore would be selected by artisans as a “lead compound” for further modification, such as conservative substitutions of D732R or other mutations at the D732 position as explicitly suggested by the prior art (see, e.g., US’365 at claim 12, ¶¶[0053], [0078]).  Third, furthermore, here the prior art directs artisans to a narrow genus of all 19 D732 mutants of Taq polymerase (see, e.g., US’365 at claim 12, ¶¶[0053], [0078]), and therefore there is no required “modification” of a lead compound to arrive at the claimed invention, because the claimed invention is understood to be fully disclosed among the narrow and well-defined genus of D732 mutants, which would be “at once envisaged” by an artisan for reasons set forth above. At most, the disclosed D732R variant would lead artisans from the narrow genus of 19 possible mutants to the smaller genus of conservative variants of D732, but this is a selection among preferred and non-preferred embodiments (see, e.g., MPEP § 2123(I)-(II)) rather than a modification of an existing compound.  Accordingly, arguments directed to “lead compound” analysis are not persuasive and are not clearly relevant to the Examiner’s rejections.
	It is the Examiner’s understanding that Applicant is alleging that the rationale under MPEP 2143(I)(E) (obvious to try) is incorrect because the number of mutants is “152” rather than “19” (Reply filed 4/7/2022 at page 13 at 1st full ¶ to 14 at 1st ¶; see also id. at 14-15 at bridging ¶). It is the Examiner’s understanding that Applicant’s basis for this determination resides in the dismissal of evidence to the contrary, such as the disclosure at ¶[0053], which places the following genus unambiguously into the prior art:

    PNG
    media_image2.png
    155
    418
    media_image2.png
    Greyscale

This disclosure does not recite, require, disclose, or pertain to any mutation with specificity other than D732, wherein SEQ ID NO: 15 is Taq polymerase (see, e.g., US’365 at ¶[0053]).  Accordingly, in view of “D732” alone, this paragraph unambiguously teaches subgenera of Taq polymerase having a required difference at D732 (i.e., 19 subgenera).  In view of the disclosure of SEQ ID NO: 15 (i.e., Taq polymerase), an artisan would be directed to the narrower subgenus of 19 species of mutated SEQ ID NO: 15, namely the SEQ ID NO: 15 mutants comprising D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V (see, e.g., US’365 at ¶[0053]).  Accordingly, arguments alleging the existence of more than 19 species have been fully considered but not found persuasive because the additional mutations relied upon by Applicant are not required or even mentioned in the narrow subgenus taught by US’365 (see, e.g., US’365 at ¶[0053]).  
It is the Examiner’s understanding that Applicant is alleging that the office has failed  to “explain why D732 would have been selected instead of any of the 8 other [positions] identified in US365” (see, e.g., Reply filed 4/7/2022 at page 14 at 2nd full ¶).  First, the rejections do address this fact, and Examiner notes that US’365 at ¶[0053] only pertains to D732 mutants (see, e.g., MPEP § 2123(I)-(II)), and this citation was provided in the Rejection, but Applicant fails to address the teachings and guidance set forth explicitly therein.  Second, it is the Examiner’s understanding that Applicant is suggesting that the mere existence of alternative possibilities is sufficient to render the selection of a particular subgenus of disclosed species, known in the prior art, non-obvious.  Such arguments do not correctly reflect US patent law as follows because merely identifying the existence of additional prior art compounds and alternatives does not establish lack of predictability or evidence the existence of unexpected results. Accordingly, MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of multiple embodiments do not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  In sum, US’365 directly guides artisans to specifically select D732 mutants (see, e.g., US’365 at ¶[0053]; see, e.g., MPEP § 2123(I)-(II)), and the disclosure of additional inventive mutations by US’365 does not render the disclosure of D732 any less meaningful.  Accordingly, such rationales are not persuasive. 
It is the Examiner’s understanding that Applicant is taking the unusual position of raising arguments appearing to admit that the Applicant has not provided written description support for the vast and highly varied genus of >>trillions of species presently claimed because
 “...most conservative substitutions of amino acids in proteins and Taq DNA polymerases in particular often yield unpredictable results”
(see, e.g., Reply filed 4/07/2022 at 10 at 1st -2nd ¶¶).
This statement and other similar statements are at odds with Applicant’s own claim scope and limited evidence of record.  Currently, a single species within the scope of instant claim 24 has been reduced to practice, but the pending claims encompass a vast genus of 2027 subgenera encompassing trillions of species may differ by up to 27 mutations, which do not even have to be “conservative substitutions” at all.  Critically, Applicant’s own claimed genus currently varies by 95% at positions 279-832 of SEQ ID NO: 1, and may share only 0% sequence identity at positions 1-278 of SEQ ID NO: 1.  Instant claim 24 only requires about 63.34% sequence identity over the full length of instant SEQ ID NO: 1 (i.e., (278+27 mutations)/832).  This must be compared to the disclosed subgenus of the prior art, and specifically the genus disclosed at US’365 at ¶[0053], claim 12, and the conservative variants of D732R SEQ ID NO: 15 mutant as disclosed by the prior art, which share 831/832 residues or 99.87% sequence identity over the length of SEQ ID NO: 15 of US’365.  Therefore, if a narrow genus sharing >99.87% identity including and even limited to “conservative substitutions” is “unpredictable”, then the instantly claimed genus by that same logic would also even more unpredictable.  It is the Examiner’s understanding that in Applicant’s attempt to differentiate the prior art relative to instant SEQ ID NO: 13, Applicant has failed to consider their own claimed genus, and now appear to be raising multiple arguments that appear prima facie incongruent and inconsistent with Applicant’s own broader and more highly varied genus of Taq polymerase variants.  Accordingly, Applicant is advised that their own admissions, rationales, and arguments regarding “lack of predictability” of variants sharing 99.87% sequence identity with Taq polymerase may be used in a subsequent action in a written description rejection to establish lack of adequate written description of all variants of SEQ ID NO: 13 differing from SEQ ID NO: 1 by even one additional substitution.
	It is the Examiner’s understanding that Applicant repeatedly attempts to differentiate the claimed products by alleging that the prior art does not teach or disclose the “wherein” clauses at amended claim 24 (see, e.g., Reply filed 4/07/2022 at 9 at last ¶, 14-15 at bridging ¶, regarding blood, humic acid, etc.).  The claimed invention is understood to be directed to products, namely all possible structures that share “95% sequence identity to positions 279 through 832 of SEQ ID NO: 1” and also comprise the amino acid substitution of “D732N” (see, e.g., instant claim 24; see also claim interpretation section above). Even if the “wherein” clauses were functional limitations, the claim is directed to products, not functions.  Therefore, the issue is whether or not the prior art falls within the genus of products presently claimed.  Whether or not the functionality is disclosed is immaterial to patentability because an old product does not become patentable upon discovery of a new use (see, e.g., MPEP § 2112(I)-(V)). Therefore, even assuming arguendo that such “wherein” clauses were interpreted as functional limitations, the claimed invention would not be allowable or distinguished from the prior art of record in the absence of evidence because 
[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
	MPEP § 2112(V).
In sum, the “wherein” clauses do not exclude the prior art products from the claimed genus of products; and even if such “wherein” clauses were deemed functional limitations, in the absence of clear structure/function guidance the rejections would be maintained.  Accordingly, such arguments are not persuasive. 
	It is the Examiner’s understanding that Applicant may be attempting to overcome the prior art by alleging that the Applicant’s rationale for arriving at D732 mutants is different relative to the rationale set forth in the prior art (see, e.g., Reply filed 4/07/2022 at 14-15 at bridging ¶, regarding blood, humic acid, etc.). This is not persuasive because, per MPEP § 2144(IV), the Examiner may rely upon a rationale that is different from the Applicant’s rational.  Here, the Examiner’s rationale is set forth on record and includes exemplary rationales supporting a determination of obviousness as set forth at MPEP 2143(I).  Therefore, the fact that the prior art did not teach the same rationale presently claimed is neither disputed nor dispositive of obviousness.  Furthermore, if Applicant's statements mean that Applicant has recognized additional advantages not recognized by the prior art (see, e.g., Reply filed 4/07/2022 at 14-15 at bridging ¶), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In sum, US’365 unambiguously teaches and discloses variants of Taq Polymerase (SEQ ID NO: 15) having a D732 mutation, wherein such mutations would predictable and expectedly yield a Taq Polymerase mutant having enhanced properties as described in US’365.
	Applicant addresses the rejection of claims 42 and 45-46 in view of US’365 at page 15 (see, e.g., Reply filed 4/07/2022 at 15 at § “Rejections”).  It is the Examiner’s understanding that Applicant does not raise any additional arguments but instead refers to the arguments raised in view of US’365 at pages 8-15, which have been fully considered but not found persuasive for the reasons set forth above.
Applicant addresses the rejection of claim 43 in view of US’365 and Kermekchiev at page 15 (see, e.g., Reply filed 4/07/2022 at 15-16 at § “Rejections”).  Applicant raises multiple arguments already fully considered above and deemed non-persuasive for reasons of record (see, e.g., Reply filed 4/07/2022 at 15-16 at § “Rejections”, noting that Applicant repeats arguments alleging unpredictability, “obvious to try” rationales, etc.).  These repeated arguments are not persuasive for reasons explained above. 
Applicant addresses the rejection of claim 43 in view of US’365 and Kermekchiev at page 15 (see, e.g., Reply filed 4/07/2022 at 15-16 at § “Rejections”).  Specifically, Applicant additionally addresses the teachings of Kermekchiev alone (see id., alleging that Kermekchiev “would have more likely motivated selection of any of the residues that in the ‘P’ domain).   Such arguments are not persuasive because such arguments amount to unsupported speculation and conjecture about what an one of ordinary skill in the art “would have” done, which amounts to an argument of counsel; and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  In addition, arguments addressing Kermekchiev alone are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Kermekchiev is relied upon for the specific teachings identified in the rejection of record and Applicant has failed to refute or dispute any particular teaching relied upon by the Examiner, wherein such teachings substantially identify typical methods in the Taq polymerase arts (see rejection, above).
Applicant addresses the rejection of claim 43 in view of US’365 and Kermekchiev at page 15 (see, e.g., Reply filed 4/07/2022 at 15-16 at § “Rejections”).  Such arguments have been fully considered but not found persuasive because the invention is the simple substitution of D732 DNA polymerases mutations as taught by US’365, into the known screening techniques used to identify mutants of Taq polymerase that can overcome the PCR inhibition as taught and disclosed by Kermekchiev, wherein such simple substitution would predictably and expectedly lead to the evaluation of whether or not D732 DNA polymerase mutants of US’365 could be utilized to perform PCR in blood and soil samples, and wherein such test would be reasonably expected to confirm that such D732 DNA polymerase mutants possessed increased processivity, read length, accuracy, and a substantial decrease in rate of template dissociation relative to wild-type DNA polymerase in such samples as suggested by the results of US’365 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, per MPEP § 2144.07, the selection of a prior art polymerase for use in polymerase-related methods and applications is prima facie obvious because the selection of a known material based on its suitability for its intended purpose is obvious, and here Kermekchiev identifies that the screening of mutants in blood and soil samples is routine (see, e.g., MPEP § 2144.07).  Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)). Furthermore, it is well-within the ordinary skill in the art to make and use explicitly disclosed D732 DNA polymerase mutants via known methods of recombinant expression, and to utilize such polymerases in prior art PCR methods requiring a polymerase (i.e., forensic or soil samples) or in polymerase screening methods (see, e.g., MPEP § 2144.07) with the expectation that it will successfully have the properties described and disclosed by the prior art, and that it would amplify DNA better relative to unmodified polymerase.
It is the Examiner’s understanding that Applicant is alleging that Taq polymerase “technology is unpredictable” (see, e.g., Reply filed 4/07/2022 at 17 at 1st full ¶).  It is unclear what exactly is unpredictable regarding the D732 mutants in view of US’365 or in view of the compound reduced to practice in US’475 because the function of a taq polymerase is well-known and zero evidence of record suggests such polymerases would not be usable in PCR.  Furthermore, the predicted and expected results are explicitly identified in the rejection.  Specifically, per US’365, an artisan would predict and reasonable expect that D732 mutants would result in “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and tolerance to “high ionic strength solution[s]” (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, an artisan would be motivated to specifically modify the prior art sequence at the D732 position, which would predictably and expectedly produce an enhanced and improved polymerase relative to SEQ ID NO: 30 of US’475. Therefore, the predicted and expected results would be to have a D732 mutants of the US’475 polymerase, wherein such mutation would be reasonably expected to maintain the beneficial effects of D732R without abrogating the beneficial effects of other mutations present (see, e.g., US’365 at ¶¶[0462]-[0465]).  Here, Applicant has failed to provide any objective evidence that D732 mutants would abrogate the desirable activity reported in US’475, or that such resulting Taq polymerases would have any “unpredictable” properties relative to those explicitly taught and disclosed by the prior art. 
Applicant addresses the rejection of US’475 in view of CABIOS and US’365 at pages 16-19 (see, e.g., Reply filed 4/7/2022 at page 15 at 2nd full ¶ to 19 at final ¶).  Specifically, It is the Examiner’s understanding that Applicant is alleging that conservative substitutions are unpredictable (see, e.g., Reply filed 4/7/2022 at 17 at 1st full ¶, 18 at 1st full ¶).  This line of arguments has been fully and explicitly considered above, but not found persuasive for reasons of record incorporated into the instant response. 
Applicant addresses the rejection of US’475 in view of CABIOS and US’365 at pages 16-19 (see, e.g., Reply filed 4/7/2022 at page 15 at 2nd full ¶ to 19 at final ¶).  Specifically, it is the Examiner’s understanding that Applicant is alleging the existence of unexpected results based upon a declaration that has not been set forth on record in the present action (see, e.g., Reply filed 4/07/2022 at footnote 23 on page 15, footnote 30 on page 17).  First, Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.  Second, the referenced Declaration was previously considered in the parent application but deemed insufficient for at least reasons identified on record in the Action mailed 5/22/2019 (see, e.g., US Application 14/055,796, Action mailed 5/22/2019 at pages 48-52; see esp. id. at 50 at 1st full ¶, addressing expected reverse transcriptase activity; see also id. at 51 at 1st full ¶, addressing closest prior art), and that response is incorporated herein.  Among other issues, the prior Declaration did not address the instantly pending claim scope relative to the closest prior art identified on record.  Specifically, the instant claim scope ostensibly encompasses >>trillions of species, and it is unclear if any results tested in the Declaration applicable to instant SEQ ID NO: 13 could reasonably be extended to species lacking >99.8% sequence identity to instant SEQ ID NO: 1 (see, e.g., MPEP § 716.02(d)).  To this end, Applicant’s own arguments are that such variations would be “unpredictable” and therefore Declarations testing a single species from among >>trillions claimed would not satisfy MPEP § 716.02(d).  In addition, the closest prior art of record has not been tested relative to the claimed invention.  Therefore, Applicant’s reliance upon the declaration is misplaced.  The Declaration failed to establish any unexpected results commensurate in scope with the Requirements of MPEP § 716.02 and sufficient to rebut a case of prima facie obviousness.   Accordingly, such arguments have been fully considered but not found persuasive at this time.
At page 18, Applicant states 
The Office Action’s allegation that US365 “directs artisans to make D732 mutations with a reasonable expectation that such mutations would actually result in "increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts" is also incorrect.
(see, e.g., Reply filed 4/07/2022 at 18 at 1st full ¶).  
Presumably, Applicant is referring to the Examiner’s statement in the Rejection noting 
Critically, US2013/0040365 A1 actually directs artisans to make D732 mutations with a reasonable expectation that such mutations would actually result in “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and tolerance to “high ionic strength solution[s]” (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, an artisan would be motivated to specifically modify the prior art sequence at the D732 position, which would predictably and expectedly produce an enhanced and improved polymerase relative to SEQ ID NO: 30 of US’475.....
It is unclear what portion applicant is alleging is “also incorrect” (see, e.g., Reply filed 4/07/2022 at 18 at 1st full ¶).  Here, the citations disclose and recite the applications and expected results set froth by US’365, which is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Critically, Applicant has failed to provide objective supporting evidence showing unexpected results, inoperability, or even lack of efficacy.  In the absence of such evidence, such arguments amount to arguments of counsel.  
	Applicant addresses the rejection of US’475 in view of CABIOS and US’365 at pages 16-19 (see, e.g., Reply filed 4/7/2022 at page 15 at 2nd full ¶ to 19 at final ¶).  Specifically, at page 19, it is the Examiner’s understanding Applicant addresses the teachings of CABIOS alone. Arguments addressing CABIOS alone are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, CABIOS is relied upon for the specific teachings identified in the rejection of record and Applicant has failed to refute or dispute any particular teaching relied upon by the Examiner, wherein such teachings support that “polar” amino acids are considered conservative substitutions in the art.
	It is the Examiner’s understanding that Applicant has generically referred the Examiner to multiple pages of multiple documents in the absence of any specific page numbers, paragraph numbers, etc. (see, e.g., Reply filed 4/7/2022 at Footnotes 23 and 26).  Upon review, it is unclear what portions of such references support Applicant’s position sufficient to rebut prima facie obviousness or refute the art-recognized concept of conservative substitutions.  Applicant is advised that such generic arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references at issue.  Accordingly, arguments premised upon entire references in the absence of clear identification of relevant portions, is not persuasive.
	In sum, all arguments raised by the Applicant have been fully considered but not found persuasive for reasons of record and reasons set forth above. 
	The Examiner’s position is set forth on record above.  Namely the claimed invention is obvious in view of the prior art, which explicitly directs artisans to make and use Taq polymerase mutated at the D732 position (19 possible subgenera), and wherein it would be obvious to utilize the narrower subgenus of conservative substitutions of D at D732 (which includes N), and/or to utilize the narrower subgenus of conservative substitutions of R in D732R (which includes N).  As noted in the rejections above, the claimed inventions remain obvious for reasons identified above, including rationales under MPEP § 2143(I)(B), MPEP § 2144.09(I), and MPEP § 2143(I)(A), (C), (E), (D), (F), and (G).
No evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.  No evidence of inoperability of the prior art under MPEP § 716.07 have been placed on record at this time.  No evidence of the skepticism of experts has been placed on record under MPEP § 716.05 at this time.
Accordingly, the rejections are maintained as revised above, wherein all revisions were necessitated by Applicant amendment. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length.
        2 See, e.g., US’365 at ¶¶[0053], [0462]-[0465], claim 12 and 12(e). 
        3 Compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length.
        4 See, e.g., US’365 at ¶¶[0053], [0462]-[0465], claim 12 and 12(e). 
        5 Per MPEP § 2144.08(II)(A)(4)(c), a “conservative substitution” would be understood by one of ordinary skill in the art to be "the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein”.
        6 831/832 identical residues is >99.8798%.